department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita uilc 263a internal_revenue_service national_office legal advice memorandum for area_counsel small_business self-employed from associate chief_counsel income_tax and accounting subject definition of farming_business in sec_448 legend taxpayer taxable years this chief_counsel_advice provides a response to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether taxpayer is a farming_business as defined in sec_448 and therefore excepted from the sec_448 limitation on using the cash_receipts_and_disbursements_method of accounting cash_method during the taxable years if taxpayer is excepted from the sec_448 limitation on using the cash_method whether its method_of_accounting clearly reflects income conclusions taxpayer is a farming_business as defined in sec_448 only to the extent that taxpayer raises timber or harvests timber that it raises harvesting of timber grown by another does not constitute a farming_business under sec_448 even if taxpayer were entirely exempted from the sec_448 limitation on use of the cash_method taxpayer’s use of an overall cash_method would not clearly reflect its income because taxpayer is required by sec_471 to maintain inventories and to use an accrual_method with respect to its purchases and sales of timber facts taxpayer is a privately held c_corporation the majority of the outstanding_stock is held by an individual his wife and their adult children hold the rest taxpayer maintains its books_and_records and computes its taxable_income on the cash_method taxpayer had gross_receipts in excess of dollar_figure in the years prior to each of the taxable years the facts as currently developed present contradictory statements concerning taxpayer’s business activities on its forms u s_corporation income_tax returns for the taxable years taxpayer listed its business activity as wood operator and its product or service as pulpwood and logs taxpayer’s financial statements for the relevant years provide the following description taxpayer is a timber harvesting corporation the company buys wood and stumpage from others along with cutting its own land this timber is sold to mills and other entities once the company’s lands are fully cut the lands are put up for sale the company grants credit to customers an early letter from one of taxpayer’s representatives provides the following description taxpayer is a timber logging business taxpayer owns timberland on which trees are raised and grown and eventually harvested for market it also contracts with other timberland owners to harvest the timber on their land and to market it if necessary most recently taxpayer has provided the following description taxpayer’s sole business is the harvesting of standing timber both on land it owns and land owned by others taxpayer’s harvesting activities involve different kinds of arrangements as described below controlled property for standing timber on land owned by taxpayer its shareholders or their affiliates taxpayer’s foresters would generally survey tracts of land to be cut mark trees for cutting and otherwise supervise the cutting in general the crews that did the actual cutting were employed by others operating under contract with taxpayer independent property taxpayer had timber purchase agreements with unrelated independent landowners taxpayer’s activities were virtually the same as when taxpayer dealt with affiliated parties financed property taxpayer had contractual harvesting agreements with third parties who identify and acquire tracts of land with financial assistance from taxpayer taxpayer’s foresters or log buyers would survey the property in question identify and price the marketable timber provide purchase financing to the land buyer and contract to acquire timber at the designated price major landowner property taxpayer had arrangements with major timber landowners in some cases taxpayer contracted with the landowner to purchase timber similar to the independent property arrangement in other cases the landowner hired taxpayer as the harvesting company with the landowner designating the trees to be cut frequently the landowner also designated where the wood was to be delivered harvest delivery arrangements taxpayer participated in the harvesting activities of others taxpayer authorized specific companies to deliver timber cut by such persons under taxpayer’s contract with specific mills taxpayer has submitted an unexecuted document entitled timber sale agreement the company identified as the seller is listed as a related_party in the notes to the financial statements that document provides that all timber included in this agreement shall remain the property of the seller until paid for in full article flush language law sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_447 provides the general_rule that except as otherwise provided by law the taxable_income from farming of a corporation engaged in the trade_or_business_of_farming shall be computed on an accrual_method of accounting however that general_rule does not apply to the trade_or_business of operating a nursery or sod farm or to the raising or harvesting of trees other than fruit and nut trees sec_448 provides the general_rule that except as otherwise provided in sec_448 taxable_income shall not be computed under the cash_receipts_and_disbursements_method of accounting in the case of a c_corporation sec_448 provides that sec_448 does not apply to any farming_business sec_448 defines a farming_business for purposes of sec_448 pursuant to sec_448 the term farming_business means the trade_or_business_of_farming within the meaning of sec_263a pursuant to sec_448 the term farming_business includes the raising harvesting or growing of trees to which sec_263a applies sec_1_448-1t provides that except as provided in sec_1_448-1t the computation of taxable_income using the cash_method is prohibited in the case of a c_corporation a partnership with a c_corporation as a partner or a tax_shelter sec_1_448-1t provides that for purposes of sec_1_448-1t the use of a method_of_accounting that records some but not all items on the cash_method shall be considered the use of the cash_method thus a c_corporation that uses a combination of accounting methods including the use of the cash_method is subject_to this section sec_1_448-1t provides that nothing in sec_448 shall have any effect on the application of any other provision of law that would otherwise limit the use of the cash_method and no inference shall be drawn from sec_448 with respect to the application of any such provision for example nothing in sec_448 affects the authority of the commissioner under sec_446 to require the use of an accounting_method that clearly reflects income or the requirement of sec_1_446-1 that an accrual_method be used with regard to purchases and sales of inventory sec_1_448-1t provides that the term farming_business means i the trade_or_business_of_farming as defined in sec_263a including the operation of a nursery or sod farm or the raising or harvesting of trees bearing fruit nuts or other crops or ornamental trees or ii the raising harvesting or growing of trees described in sec_263a relating to trees raised harvested or grown by the taxpayer other than trees described in sec_1_448-1t the flush language of the regulation expressly provides that the term farming_business includes the raising of timber it also provides that the term farming_business does not include the processing of commodities or products beyond those activities normally incident to the growing raising or harvesting of such products sec_263a provides that sec_263a shall not apply to trees raised harvested or grown by the taxpayer other than trees described in sec_263a after application of the last sentence thereof and any real_property underlying such trees sec_263a provides that the term farming_business means the trade_or_business_of_farming sec_263a provides that the term farming_business shall include the trade_or_business of i operating a nursery or sod farm or ii the raising or harvesting of trees bearing fruit nuts or other crops or ornamental trees for purposes of clause ii of sec_263a an evergreen_tree which is more than years old at the time severed from the roots shall not be treated as an ornamental tree sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income inventories should include all finished or partly finished goods and raw materials_and_supplies that have been acquired for sale or will be physically incorporated into merchandise intended for sale sec_1_471-1 provides that in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income- producing factor sec_1_446-1 provides that in any case in which it is necessary to use an inventory the accrual_method of accounting must be used with regard to purchases and sales unless otherwise authorized under sec_1_446-1 sec_1_446-1 provides that the commissioner may authorize a taxpayer to adopt or change to a method_of_accounting permitted by this chapter although the method is not specifically described in the regulations if in the opinion of the commissioner income is clearly reflected by the use of such method further the commissioner may authorize a taxpayer to continue the use of a method_of_accounting consistently used by the taxpayer even though not specifically authorized by the regulations if in the opinion of the commissioner income is clearly reflected by the use of such method analysis we recommend that you consider the following arguments in your development of the case the exemption for farming businesses in sec_448 taxpayer is a c_corporation sec_448 provides that except as otherwise provided in sec_448 a c_corporation shall not compute its taxable_income under the cash_method sec_448 sets forth certain exceptions to this requirement of these the only potentially applicable exception is set forth in sec_448 which provides that sec_448 shall not apply to any farming_business the definition of farming_business for purposes of sec_448 is set forth in sec_448 the general definition is set forth in subparagraph a which provides a in general --the term farming_business means the trade_or_business_of_farming within the meaning of sec_263a thus sec_448 incorporates the definition of farming_business from the uniform capitalization unicap provisions of sec_263a specifically sec_263a defines farming_business as follows farming_business --for purposes of this section-- a in general --the term farming_business means the trade_or_business_of_farming b certain trades and businesses included --the term farming_business shall include the trade_or_business of-- i operating a nursery or sod farm or ii the raising or harvesting of trees bearing fruit nuts or other crops or ornamental trees for purposes of clause ii an evergreen_tree which is more than years old at the time severed from the roots shall not be treated as an ornamental tree sec_1_263a-4 elaborates that farming_business means a trade_or_business involving the cultivation of land or the raising or harvesting of any agricultural or horticultural commodity for purposes of this definition harvesting does not include contract harvesting of an agricultural or horticultural commodity grown or raised by another the definition of farming_business under sec_448 is extended to timber in subparagraph b of sec_448 which provides b timber and ornamental trees --the term farming_business includes the raising harvesting or growing of trees to which sec_263a applies sec_263a provides that sec_263a shall not apply to trees raised harvested or grown by the taxpayer other than trees described in sec_263a after application of the last sentence thereof and any real_property underlying such trees trees thus described in sec_263a are trees bearing fruit nuts or other crops and ornamental trees but not including evergreen trees more than years old when severed from the roots the effect of subparagraph b is to include timber within the unicap-based definition of farming_business in sec_448 in effect timber is treated as if it were an agricultural or horticultural commodity for purposes of sec_448 and the provisions of sec_263a incorporated therein under such definition farming_business includes the raising or harvesting of any agricultural or horticultural commodity but harvesting does not include the contract harvesting of commodities grown or raised by another sec_1_263a-4 accordingly for purposes of sec_448 farming_business includes the raising of timber and the harvesting of timber that has not been raised or grown by another as a result taxpayer qualifies for the farming_business exception in sec_448 only to the extent that it grows trees or harvests trees that it grows taxpayer is not engaged in the farming_business to the extent that it harvests trees that were grown or raised by another taxpayer however argues that the farming_business exception in sec_448 applies to the harvesting of all timber without regard to whether the timber was grown by the harvester this result follows taxpayer urges from a strict and literal reading of sec_448 which provides that the term farming_business includes the raising harvesting or growing of timber according to taxpayer the disjunctive or indicates each of the three activities are sufficient in themselves to constitute a farming_business thus taxpayer concludes sec_448 allows a farming_business to consist solely of harvesting timber with no raising or growing being required although initially plausible taxpayer’s interpretation of the farming_business exception in sec_448 is a fundamental misconstruction of the statute that relies upon two erroneous assumptions first taxpayer artificially severs the definition of farming_business in sec_448 into two separate components subparagraph a defining farming_business generally and subparagraph b which includes the raising harvesting or growing of timber in the definition of farming businesses taxpayer treats subparagraph b as a self-contained definition that is not subject_to the general definition of farming_business in subparagraph a under this approach the farming_business exemption for taxpayers not in the timber business is governed by subparagraph a and the unicap definition of farming_business incorporated therein while the farming_business exemption for taxpayers in the timber business is governed solely by the terms of subparagraph b without reference to the unicap definition taxpayer’s approach is contrary to the language and design of the statute congress created a single exemption in sec_448 for a class of taxpayers known as farming businesses if congress had intended to treat farming businesses involving timber differently from farming businesses involving other commodities then congress presumably would have created a separate exemption for the timber industry to reflect this intended difference in treatment instead congress included timber_operations within the exemption for farming businesses which indicates that timber operators are subject_to the same provisions as other taxpayers with regard to the exemption accordingly subparagraph b should not be read in isolation from the general definition of subparagraph a rather subparagraph b incorporates the general definition and extends it to timber_operations the intent to integrate rather than isolate subparagraphs a and b is further reflected in the operative language of sec_448 emphasis supplied a in general --the term farming_business means the trade_or_business_of_farming within the meaning of sec_263a b timber and ornamental trees --the term farming_business includes the raising harvesting or growing of trees to which sec_263a applies subparagraph a frames the general definition using means a term ordinarily used to express exclusive or exhaustive meaning while subparagraph b introduces the timber provision with includes a term typically employed to exemplify or expand a definition see eg brown v scott paper worldwide co p 3d wash u s v massachusetts bay transportation authority 614_f2d_27 1st cir 576_f2d_1285 8th cir cert_denied sub nom 439_us_1002 this indicates that subparagraph a - with its incorporation of the unicap concept of farming_business - furnishes the primary definition of farming_business and subparagraph b expands this primary definition by including timber thus a timber operation cannot be a farming_business under sec_448 unless it engages in actual farming within the meaning of sec_263a ie the cultivation of land or the raising or harvesting of an agricultural or horticultural commodity including timber taxpayer’s second error is to impose a disjunctive reading on sec_448 despite clear indications that such reading is contrary to congressional intent under sec_448 the term farming_business includes the raising harvesting or growing of timber taxpayer argues that the use of the disjunctive or indicates that the three activities are alternative rather than cumulative conditions thus taxpayer concludes sec_448 allows a farming_business to consist solely of harvesting timber with no raising or growing being required again taxpayer’s reading is initially plausible the term or in a statute typically indicates disjunctive requirements or alternatives which operate independently of each other but the proper construction of or in any particular instance is ultimately dependent upon the context in which it is used 442_us_330 u s v one rolls royce v i n srh-16266 by and through goodman 43_f3d_794 3rd cir reh’g denied u s app lexis thus the customary disjunctive reading of or does not apply where such reading leads to absurd or repellent results 582_f2d_834 4th cir garratt v city of philadelphia a 2d pa is contrary to legislative intent u s v smeathers 884_f2d_363 8th cir u s v o’driscoll 761_f2d_589 10th cir 837_f2d_712 5th cir or is contrary to other provisions of the statute 165_f2d_617 d c cir gray union corp v wallace 112_f2d_192 d c cir where context indicates that the disjunctive reading is inappropriate courts do not hesitate to interpret or as a conjunctive for example in reliable credit association v commissioner tcmemo_1997_68 the tax_court examined the requirement of sec_1_6001-1 that taxpayers maintain books_and_records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax although the term or was used the court determined that a conjunctive reading requiring taxpayers to comply with all of the listed items was clearly more appropriate than a disjunctive reading requiring taxpayers to comply with respect to any one of the listed items the united_states supreme court has even observed that the word 'or' is often used as a careless substitute for the word 'and' that is it is often used in phrases where 'and' would express the thought with greater clarity that trouble with the word has been with us for a long time see eg united_states v fisk wall 18_led_243 351_us_570 rehearing denied 352_us_859 rehearing denied 362_us_907 in other situations courts have interpreted or as a coordinating conjunction that joins related terms in a manner that may be neither purely disjunctive nor purely conjunctive see people v swain p 2d colo state v ramsey s e 2d 6_frd_540 e d mich for example an insurance_policy requiring the insurer to pay benefits for loss of life limbs sight or time could not sensibly be read in a purely disjunctive manner to restrict recovery to instances where only one of the losses occurs or a purely conjunctive manner to restrict recovery to instances where all of the listed losses occurr simultaneously the context demands that or be read as a connector in a compound phrase such that the insurer would be obliged to pay benefits when one or more of the listed losses occurs see eg van zanten v national casualty co n w 2d mi as a further example in 136_fsupp_96 n d ga modified by 239_f2d_339 5th cir cert_denied 353_us_964 the court examined a patent statute u s c that employed the phrase made purchased or used in defining the creation of intervening rights with respect to an invention despite the use of or the court declined to give the phrase a strict disjunctive or conjunctive reading instead the court concluded that congress intended the phrase to have substantially the meaning of ‘made or purchased and used’ thus the requirements of the phrase would be satisfied in either of two instances i ‘made and used ' or ii ‘purchased and used' - a reading that is neither purely conjunctive nor purely disjunctive the context surrounding raising harvesting or growing in sec_448 indicates that taxpayer’s mechanically disjunctive reading - raising or harvesting or growing - is incorrect properly construed the phrase expresses the core concept of farming embodied in sec_263a and other areas of tax law farming is raising or growing harvesting is part of farming only as an ancillary activity to the raising or growing this construction is confirmed by the following items of context first under the unicap definition of farming_business incorporated into sec_448 harvesting does not include contract harvesting of plants grown by another sec_1_263a-4 stated another way harvesting on its own without growing or raising does not constitute a farming activity under sec_263a and sec_448 second the notion that contract harvesting is not in itself a farming activity is not an innovation of sec_263a it is reflected in 64_tc_438 the leading case on whether a taxpayer qualifies as a farmer in analyzing this case the tax_court posits a continuum reflecting varying degrees of involvement in the raising of ducks at one extreme the taxpayer would clearly be a farmer if it carried on the growing process itself even if that process did not occur on its own land on the other end of the continuum the court observes is the situation which would exist if petitioner had in no way been involved in the growing of the ducks but had simply purchased matured ducks from growers and processed them in such circumstances it would not be considered a ‘farmer ’ cf n l r b v strain poultry farms inc 405_f2d_1025 5th cir t c pincite we note that this meaning would not have been perfectly captured by substituting and for or in sec_448 because that would have suggested at least under a strict conjunctive reading that only farmers that also harvest their own crops would be included under the tax court’s continuum then a taxpayer that bought slaughtered and processed mature ducks would not be a farmer because it did not participate in the growing process of those ducks it follows that a taxpayer that simply slaughtered mature ducks would also not qualify as a farmer the analogous result must hold for plants a taxpayer that buys harvests and processes mature plants or simply harvests such plants is also not a farmer in short harvesting without growing does not constitute farming under the maple leaf farms continuum after discussing the continuum the tax_court articulates a test reflecting the two essential elements in the decided cases i does the taxpayer participate to a significant degree in the growing process and ii does taxpayer bear a substantial risk of loss from the growing process this widely cited text further underscores that the growing process is the indispensable core of a farming_business this idea is reiterated in the definitions of farming in sec_1_61-4 and sec_1_175-3 third congress has previously taken the view that farming does not include contract harvesting the tax reform act of tra p l date enacted sec_464 which related to farming_syndicates and set forth a definition of farming and sec_447 which related to farming corporations the legislative_history of tra expressly states that income from contract harvesting -- ie harvesting without raising -- is not income from a farming_business for purposes of sec_464 and sec_447 h_r rep no 94th cong 1st sess date pincite general explanation of the tax reform act of h_r 94th cong public law joint_committee on taxation date pincite fourth congress expressed its conclusion that farming does not include contract harvesting in the very sort of nominally disjunctive language that taxpayer relies upon to establish the contrary conclusion tra set forth a definition of farming in sec_464 which remains unchanged as sec_464 to this day the term farming means the cultivation of land or the raising or harvesting of any agricultural or horticultural commodity including the raising shearing feeding caring for training and management of animals for purposes of the preceding sentence trees other than trees bearing fruit or nuts shall not be treated as an agricultural or horticultural commodity emphasis supplied although the enacted definition of farming in sec_464 excluded timber_operations we note that the house version h_r included timber_operations within the definition of farming by providing that all trees would be treated as agricultural or horticultural commodities h_r rep no pincite while also providing that income from contract harvesting of such commodities was not income from a farming_business the definition uses the disjunctive or between raising and harvesting which under the strict disjunctive reading urged by taxpayer would indicate that harvesting is sufficient without raising yet the legislative_history expressly states that income from contract harvesting -- ie harvesting without raising -- is not income from a farming_business this indicates congress chose to express its view that farming excludes contract harvesting in disjunctive language raising or harvesting that is very similar to the language of sec_448 raising harvesting or growing which suggests in turn that congress intended to express the same view in sec_448 finally taxpayer’s construction of raising harvesting or growing of timber in sec_448 is inconsistent with the meanings attached to similar phraseology in sec_263a which was enacted at the same time as sec_448 sec_263a provides that farming_business includes the raising or harvesting of certain trees the regulations however clearly state that contract harvesting - that is harvesting without raising - is not a farming activity which establishes that the or in this phrase is not used in a disjunctive sense rather the phrase means either raising by itself or raising with harvesting which is consistent with the rationale in maple leaf farms in addition to the two erroneous assumptions discussed above taxpayer’s construction of the farming_business exception in sec_448 leads to the disparate treatment of taxpayers specifically taxpayers in the timber industry would be entitled to the sec_448 exemption for any contract harvesting they performed under taxpayer’s strict disjunctive construction of sec_448 the taxpayers in the almond or peach industries by contrast would not be entitled to the sec_448 exemption because contract harvesting is not farming under sec_448 and sec_263a it is highly unlikely that congress intended the farming_business exception in sec_448 to apply in such an unequal and arbitrary fashion in sum although initially plausible taxpayer’s reading of sec_448 pursues the letter of the statute but ignores its purpose and substance the result is a fundamental misconstruction of the statute which is contrary to legislative intent and would lead to anomalous results accordingly taxpayer qualifies for the farming_business exception in sec_448 only to the extent that it grows trees or harvests trees that it grows taxpayer is not engaged in the farming_business and does not qualify for the exception in sec_448 to the extent that it harvests trees that were grown or raised by another taxpayer is prohibited by sec_448 from using the cash_method with respect to activities not qualifying for the farming_business exception in sec_448 taxpayer is not prohibited by sec_448 from using the cash_method with respect to activities qualifying for the farming_business exception in sec_448 sec_1_448-1t however nothing in sec_448 has any effect on the application of any other provision of law that would otherwise limit the use of the cash_method and no inference should be drawn from sec_448 with respect to the application of any such provision specifically nothing in sec_448 affects the requirement of sec_1_446-1 that an accrual_method be used with regard to purchases and sale of inventory see discussion below sec_1_448-1t the use of inventories and the accrual_method for timber purchases and sales as described above taxpayer engages in timber harvesting under a number of different arrangements in some cases taxpayer apparently harvests timber on a fee for service basis without ever obtaining any interest in the timber in other cases taxpayer either holds or acquires an interest in standing timber performs the harvesting and then sells the resulting timber the available facts indicate that the exact nature of the interest held or acquired differs somewhat under the various contractual arrangements used by taxpayer taxpayer is required to maintain inventories for those activities where timber is purchased and sold sec_1_471-1 requires the use of inventories in every case in which the production purchase or sale of merchandise is an income- producing factor this requirement applies even if taxpayer has minimal or even no ending inventories 682_f2d_204 8th cir 332_f2d_922 5th cir acq 1965_2_cb_4 233_f2d_739 10th cir 202_f2d_112 2d cir 195_f2d_293 9th cir 320_f2d_340 ct_cl j p sheahan assocs inc v commissioner tcmemo_1992_239 epic metals corp v commissioner tcmemo_1984_322 affd without published opinion 770_f2d_1069 3rd cir 694_fsupp_428 amended 734_fsupp_810 m d tenn 136_fsupp_888 s d n y affd per curiam 228_f2d_745 2d cir cert_denied 351_us_938 reh’g denied 351_us_990 the inventory requirement only applies to merchandise to which taxpayer has title however even momentary title is sufficient epic metals corporation and subds v commissioner tcmemo_1984_322 affd without published opinion 770_f2d_1069 3rd cir 694_fsupp_428 amended 734_fsupp_810 m d tenn middlebrooks v commissioner t c memo inventories should include all finished or partly finished goods and raw materials_and_supplies that have been acquired for sale or will be physically incorporated into merchandise intended for sale sec_1_471-1 in those activities where taxpayer is required to maintain inventories the taxpayer is required to use an accrual_method to account for its inventoriable costs and sales revenues sec_1_446-1 the foregoing requirements to maintain inventories and to use the accrual_method of accounting for such inventories apply even if taxpayer would not otherwise be required to use the accrual_method of accounting under sec_448 sec_1_448-1t summary taxpayer is subject_to two independent requirements to use the accrual_method of accounting for some of its business activities first taxpayer is required to use an accrual_method of accounting for those activities which do not constitute a farming_business under sec_448 second taxpayer is required to use an accrual_method of accounting with respect to inventories that it is required to maintain for its purchases and sales of timber and this requirement applies even if taxpayer would not otherwise be prohibited from using the cash_method under sec_448 if taxpayer cannot adequately segregate those activities requiring an accrual_method of accounting from those activities for which the cash_method is allowed the taxpayer will be required to use the accrual_method for all its business activities see eg thompson electric inc v commissioner tcmemo_1995_292 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel income_tax and accounting by jeffery g mitchell senior technician reviewer branch
